Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 1 of 26 Page ID #:4950



  1     KESSLER TOPAZ
  2     MELTZER & CHECK, LLP
        JENNIFER L. JOOST (Bar No. 296164)
  3     jjoost@ktmc.com
        STACEY M. KAPLAN (Bar No. 241989)
  4     skaplan@ktmc.com
        One Sansome Street, Suite 1850
  5     San Francisco, CA 94104
        Telephone: (415) 400-3000
  6     Facsimile: (415) 400-3001

  7     Lead Counsel for the Putative Class and
        Attorneys for Lead Plaintiff Movants
  8     the Snap Shareholder Group

  9     [Additional counsel on signature page.]

 10                         UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12    IN RE SNAP INC.                            Case No. 2:17-cv-03679-SVW-AGR
 13    SECURITIES LITIGATION
                                                  CLASS ACTION
 14                                               SNAP SHAREHOLDER GROUP’S
 15                                               MEMORANDUM OF POINTS AND
                                                  AUTHORITIES IN FURTHER
 16                                               SUPPORT OF ITS MOTION FOR
                                                  APPOINTMENT AS LEAD
 17                                               PLAINTIFF AND IN OPPOSITION
                                                  TO COMPETING MOTIONS
 18                                               Date: March 4, 2019
 19                                               Time: 1:30 p.m.
                                                  Courtroom: 10A
 20                                               Judge: Hon. Stephen V. Wilson

 21    This Document Relates To: All Actions
 22
 23
 24
 25
 26
 27
 28    SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 2 of 26 Page ID #:4951



  1                                           TABLE OF CONTENTS
  2                                                                                                                 Page
  3    I.     PRELIMINARY STATEMENT ..................................................................... 1
  4    II.    ARGUMENT .................................................................................................. 7
  5           1.       The Snap Shareholder Group Has Affirmatively Demonstrated
  6                    Its Adequacy and Commitment to Represent the Class ....................... 8
  7           2.       The Competing Movants Cannot Satisfy the PSLRA’s
  8                    Requirements and Their Motions Should Be Denied ......................... 10
  9                    A.       No Competing Movant Has Demonstrated Its Ability to
 10                             Adequately Represent the Class ............................................... 10
 11                    B.       The Court Has Previously Found Gupta Atypical ................... 11
 12                    C.       New Mexico Is an Atypical “In-and-Out” Trader That
 13                             Must Be Disqualified under Erickson ...................................... 13
 14                    D.       The Remaining Movants Do Not Assert a Greater
 15                             Financial Interest than the Snap Shareholder Group ................ 16
 16                    E.       The Remaining Movants Also Cannot Meet Rule 23’s
 17                             Requirements ............................................................................ 16
 18                             i.       Ghosh Has Failed to Adequately Oversee Counsel ....... 16
 19                             ii.      The Stewart-Khussainov-Weisman Group Is Not
 20                                      Cohesive, Cannot Adequately Oversee Counsel,
 21                                      and Has Submitted an Inaccurate Certification.............. 18
 22           3.       In the Alternative, the Court Should Appoint the Snap
 23                    Shareholder Group as Co-Lead Plaintiff and Kessler Topaz as
 24                    Co-Lead Counsel ................................................................................ 19
 25    III.   CONCLUSION ............................................................................................. 20
 26
 27
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                                                                    i
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 3 of 26 Page ID #:4952



  1                                            TABLE OF AUTHORITIES
  2                                                                                                                Page(s)
  3    Cases
  4
       Bensley v. FalconStor Software, Inc.,
  5      277 F.R.D. 231 (E.D.N.Y. 2011) ............................................................4, 14-15, 15
  6    Camp v. Qualcomm Inc.,
  7      18-cv-1208-AJB-BLM,
         2019 WL 277360 (S.D. Cal. Jan. 22, 2019) ....................................................... 7, 19
  8
       In re Cavanaugh v. U.S. Dist. Court for the N. Dist. of Cal.,
  9
           306 F.3d 726 (9th Cir. 2002) ........................................................................... passim
 10
       In re Cendant Corp. Litig.,
 11        264 F.3d 201 (3d Cir. 2001) ................................................................................. 1, 8
 12
       In re Compuware Sec. Litig.,
 13        386 F. Supp. 2d 913 (E.D. Mich. 2005) ................................................................. 15
 14    Constr. Workers Pension Tr. Fund v. Navistar Int’l Corp.,
 15      No. 13 C 2111,
         2013 WL 3934243 (N.D. Ill. July 30, 2013) .............................................. 13, 14, 15
 16
 17    Doshi v. Gen. Cable,
         No. 2:17-025 (WOB-CJS),
 18      2017 WL 5178673 (E.D. Ky. Nov. 7, 2017) .......................................... 4, 13, 14, 15
 19    Erickson v. Snap, Inc.,
 20       No. 2:17-cv-03679-SVW-AGR,
          2017 U.S. Dist. LEXIS 221050 (C.D. Cal. Sep. 18, 2017) ............................. passim
 21
 22    In re Flag Telecom Holdings, Ltd. Sec. Litig.,
           574 F.3d 29 (2d Cir. 2009) ..................................................................................... 15
 23
       Goodman v. AssetMark, Inc.,
 24      53 F. Supp. 3d 583 (E.D.N.Y. 2014) ................................................................. 12-13
 25
       Hanon v. Dataproducts Corp.,
 26      976 F.2d 497 (9th Cir. 1992) .............................................................................. 4, 13
 27
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        ii
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 4 of 26 Page ID #:4953



  1    IBEW Local 98 Pension Fund v. Best Buy Co., Inc.,
  2       326 F.R.D. 513 (D. Minn. 2018) ............................................................................ 12
  3    In re IMAX Sec. Litig.,
  4        272 F.R.D. 138 (S.D.N.Y. 2010)...........................................................3, 3-4, 14, 15
  5    Kasdan v. Cty. of L.A.,
  6      No. CV 12-06793 GAF (JEMx),
         2014 WL 6669354 (C.D. Cal. Nov. 24, 2014) ................................................... 3, 12
  7
       In re Lucent Techs., Inc. Sec. Litig.,
  8        221 F. Supp. 2d 472 (D.N.J. 2001) ........................................................................ 20
  9
       Lusk v. Life Time Fitness, Inc.,
 10       No. 15-1911,
 11       2015 WL 9858177 (D. Minn. July 10, 2015) ................................................... 15, 20

 12    Miami Police Relief & Pension Fund v. Fusion-io, Inc.,
         No. 13-CV-05368-LHK,
 13      2014 WL 2604991 (N.D. Cal. June 10, 2014) ....................................... 9, 10, 11, 18
 14
       Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr.
 15       v. LaBranche & Co., Inc.,
 16       229 F.R.D. 395 (S.D.N.Y. 2004)........................................................................ 7, 20

 17    Plumbers & Pipefitters Local Union No. 630 Pension-Annuity Tr. Fund
          v. Arbitron, Inc.,
 18
          278 F.R.D. 335 (S.D.N.Y. 2011)........................................................................ 5, 17
 19
       Sabbagh v. Cell Therapeutics, Inc.,
 20       Nos. C10-414MJP, et al.,
 21       2010 WL 3064427 (W.D. Wash. Aug. 2, 2010) ...................................................... 9

 22    In re Safeguard Scis.,
           216 F.R.D. 577 (E.D. Pa. 2003) ............................................................................. 19
 23
 24    Shreves v. Xunlei Ltd.,
          Nos. CV-15-04288-MWF (ASx), et al.,
 25       2015 WL 5446935 (C.D. Cal. Sept. 15, 2015) ................................................... 2, 10
 26
 27
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        iii
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 5 of 26 Page ID #:4954



  1
       Statutes
  2
       15 U.S.C. § 77z-1(a) .................................................................................................. 1, 8
  3
  4    15 U.S.C. § 78u-4(a) ............................................................................................ 1, 8, 10

  5    Other Authorities
  6    Fed R. Civ. P. 11.......................................................................................................... 17
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        iv
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 6 of 26 Page ID #:4955



  1          Lead Plaintiff movants Smilka Melgoza, as trustee of the Smilka Melgoza Trust
  2    U/A DTD 04/08/2014, Rediet Tilahun, Tony Ray Nelson, Rickey E. Butler, and Alan
  3    L. Dukes (collectively, the “Snap Shareholder Group”) respectfully submit this
  4    memorandum of points and authorities in further support of their motion for
  5    appointment as Lead Plaintiff [ECF No. 219, the “Motion”] and in opposition to
  6    competing motions filed by: Shinu Gupta [ECF No. 215]; State of New Mexico on
  7    behalf of New Mexico State Investment Counsel [ECF No. 214, “New Mexico”];
  8    Sharmilli Ghosh [ECF No. 209]; and Irland James Stewart, Sanzhar Khussainov, and
  9    Howard Weisman [ECF No. 222, the “Stewart-Khussainov-Weisman Group”].1
 10    I.    PRELIMINARY STATEMENT
 11          The Private Securities Litigation Reform Act of 1995 (the “PSLRA”) requires
 12    courts to appoint as lead plaintiff the movant or group of movants asserting the largest
 13    financial interest in the litigation who also satisfies the adequacy and typicality
 14    requirements of Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”) and is not
 15    subject to unique defenses. Erickson v. Snap, Inc., No. 2:17-cv-03679-SVW-AGR,
 16    2017 U.S. Dist. LEXIS 221050, at *10 (C.D. Cal. Sep. 18, 2017) (rejecting movant
 17    that “may have the largest financial interest,” but “is subject to unique defenses”); see
 18    also 15 U.S.C. §§ 77z-1(a)(3)(B)(iii), 78u-4(a)(3)(B)(iii). Erickson accords with case
 19    law making clear that the PSLRA “does not permit courts simply to ‘presume’ that the
 20    movant with ‘the largest financial interest in the relief sought by the class’ satisfies the
 21    typicality and adequacy requirements.” In re Cendant Corp. Litig., 264 F.3d 201, 264
 22    (3d Cir. 2001). Instead, “[i]f the plaintiff with the greatest financial stake does not
 23    satisfy the Rule 23(a) criteria, the court must repeat the inquiry, this time considering
 24    the plaintiff with the next-largest financial stake, until it finds a plaintiff who is both
 25
       1
 26           Unless otherwise indicated, all emphases are added and internal citations are
       omitted. Movants David Sprung and Emad Sayage have either withdrawn their motion
 27    or filed a non-opposition to competing motions. See ECF Nos. 234 (“Sprung
       Withdrawal”); 235 (“Sayage Non-Opposition”).
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                                 1
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 7 of 26 Page ID #:4956



  1    willing to serve and satisfies the requirements of Rule 23.” In re Cavanaugh v. U.S.
  2    Dist. Court for the N. Dist. of Cal., 306 F.3d 726, 729-32 (9th Cir. 2002).
  3          With losses of approximately $486,597, the Snap Shareholder Group is the only
  4    movant that satisfies Rule 23’s adequacy and typicality requirements, and thus, is the
  5    only movant entitled to appointment under the PSLRA. See id. As detailed in its Joint
  6    Declaration [ECF No. 219-4]—the Snap Shareholder Group fully understands the
  7    obligations a lead plaintiff owes to the class and has already taken steps to ensure that
  8    the prosecution of the action will commence immediately upon the group’s
  9    appointment.     Specifically, the Snap Shareholder Group has demonstrated its
 10    commitment to protecting the class by selecting Kessler Topaz Meltzer & Check, LLP
 11    (“Kessler Topaz”) to continue serving as Lead Counsel—thereby avoiding
 12    unnecessary disruption, delay, duplication of efforts and expenses, and the loss of
 13    institutional knowledge developed during this litigation by Kessler Topaz. Tellingly,
 14    no other movant has proposed any plan for resuming the prosecution of this action, let
 15    alone contacted Kessler Topaz to meaningfully coordinate efforts or inquire how the
 16    litigation could be prepared for trial. See Shreves v. Xunlei Ltd., Nos. CV-15-04288-
 17    MWF (ASx), et al., 2015 WL 5446935, at *3 (C.D. Cal. Sept. 15, 2015) (“[a] court
 18    should inquire about the movant’s interests in the outcome of the case and their
 19    willingness to vigorously represent the class’s claims to determine if a preliminary
 20    showing of adequacy” has been made). Given this litigation’s unique posture—which
 21    is closer to its conclusion than its inception—offering a litigation plan is not a trivial
 22    matter but, instead, is essential to an adequacy inquiry. See Erickson, 2017 U.S. Dist.
 23    LEXIS 221050, at *10 (“[t]he PSLRA asks the Court to consider whether a plaintiff
 24    will fairly and adequately represent the class as the case moves forward” when
 25    assessing adequacy).     Failing to address this critical issue renders each of the
 26    competing movants unable to meet Rule 23’s adequacy element. See id.
 27
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        2
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 8 of 26 Page ID #:4957



  1          In addition to the competing movants’ failure to take the necessary steps to
  2    adequately represent the class, each competing movant also suffers from additional
  3    adequacy and typicality deficiencies requiring the denial of their motions.
  4          Gupta Has Already Been Disqualified: This Court has already made its views
  5    on Gupta clear. See id. at *6-10 (disqualifying Gupta). Nothing has changed since
  6    Gupta was rejected by this Court in this case. The same atypical trading pattern that
  7    required Gupta’s disqualification in the Erickson opinion is present today. Compare
  8    id. at *7 (noting argument that “[m]ore than 60% of Gupta’s Snap stock was purchased
  9    after the exact revelation of alleged fraud that Gupta pled in his own complaint”) with
 10    ECF No. 215-3 (setting forth Gupta’s Snap transactions). Gupta inexplicably renews
 11    his request for appointment in blatant disregard of Erickson’s holding and the law of
 12    the case doctrine. See Kasdan v. Cty. of L.A., No. CV 12-06793 GAF (JEMx), 2014
 13    WL 6669354, at *3 (C.D. Cal. Nov. 24, 2014) (“Under the ‘law of the case’ doctrine,
 14    a court is ‘generally precluded from reconsidering an issue that has already been
 15    decided by the same court.’”). Gupta’s motion should once again be denied. See
 16    Erickson, 2017 U.S. Dist. LEXIS 221050, at *6-10.
 17          New Mexico’s Trading Exposes It to Unique Defenses: Like Gupta, New
 18    Mexico’s trading presents unique defenses that preclude its appointment. See id.
 19    (disqualifying movant with trading exposing it to unique defenses). Here, New
 20    Mexico is an “in-and-out” trader that sold all of its holdings in Snap stock prior to the
 21    end of the Class Period. See ECF No. 217-2 (showing that New Mexico sold all Snap
 22    shares by July 28, 2017). Because New Mexico did not hold any Snap stock at the
 23    time of the final corrective event on August 10, 2017, see Amended Complaint,
 24    ¶¶ 278-79, it “cannot establish loss causation” for every corrective disclosure in this
 25    litigation. In re IMAX Sec. Litig., 272 F.R.D. 138, 155 (S.D.N.Y. 2010). “[A]t a
 26    minimum, [New Mexico] is subject to unique defenses which may threaten to become
 27    the focus of the litigation” and undermine its ability to certify this litigation as a class.
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        3
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 9 of 26 Page ID #:4958



  1    Id. (denying class certification where proposed representative failed to retain shares
  2    through all corrective disclosures); see also Erickson, 2017 U.S. Dist. LEXIS 221050,
  3    at *10.
  4          The risks to the class from New Mexico’s appointment as the sole lead plaintiff
  5    are significant. In addition to not having standing to cover all corrective disclosures,
  6    should the Court ultimately determine that intra-Class Period partial disclosures are
  7    not actionable, the class would be left without a representative plaintiff with standing
  8    and force a third round of lead plaintiff motions. See Bensley v. FalconStor Software,
  9    Inc., 277 F.R.D. 231, 240 (E.D.N.Y. 2011) (disqualifying movant because “if the
 10    district court later finds that the [earlier] announcement . . . does not constitute a
 11    disclosure of fraud, none of the [movant’s] losses would qualify as proximately linked
 12    to the alleged fraud in this case”). Moreover, any claim by New Mexico that it is not
 13    atypical or subject to unique defenses because its shares were sold after some (but not
 14    the final) corrective disclosure is of no moment. Recent case law confirms that “in-
 15    and-out” traders, even ones selling after pled corrective disclosures like New Mexico,
 16    are not appropriate lead plaintiffs. See Doshi v. Gen. Cable, No. 2:17-025 (WOB-
 17    CJS), 2017 WL 5178673, at *3 (E.D. Ky. Nov. 7, 2017). Critically, there is no
 18    requirement at this early stage to prove a defense in order to reject a movant—only to
 19    show a degree of likelihood that a unique defense might play a significant role at trial.
 20    See Hanon v. Dataproducts Corp., 976 F.2d 497, 509 (9th Cir. 1992) (holding that a
 21    plaintiff “fails to satisfy the typicality requirement” if “it is predictable that a major
 22    focus of the litigation will be on a defense unique to him”). As with Gupta, “[t]here is
 23    no reason to subject the class to [New Mexico’s] unique defenses when a non-
 24    conflicted candidate for Lead Plaintiff [the Snap Shareholder Group] is also before the
 25    Court.” Erickson, 2017 U.S. Dist. LEXIS 221050, at *10.
 26          In contrast to Gupta and New Mexico, the Snap Shareholder Group does not
 27    present any unique trading issues as several of its members purchased Snap stock
 28
       SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
       OPPOSITION TO COMPETING MOTIONS
       CASE NO.: 2:17-CV-03679-SVW-AGR                                        4
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 10 of 26 Page ID
                                 #:4959


1    before the first corrective disclosure and retained shares through the end of the Class
2    Period. See ECF No. 219-2.
3          The Remaining Movants Do Not Assert a Greater Financial Interest than
4    the Snap Shareholder Group and Suffer from Additional Defects: The remaining
5    movants—Ghosh and the Stewart-Khussainov-Weisman Group—assert a smaller
6    financial interest than the Snap Shareholder Group, and each suffers from additional
7    defects which would independently require their disqualification even if they asserted
8    a larger financial interest than the Snap Shareholder Group. Specifically:
9           Ghosh, along with Stewart and Weisman (addressed infra) plagiarized the
10            Amended Complaint in this litigation—including statements attributed to
11            confidential witnesses.2    The uncontroverted record before the Court
12            establishes that Ghosh’s counsel never spoke with the confidential witnesses
13            cited in the Plagiarized Complaint and likely have no idea who they are. See
14            ECF Nos. 201-2 (redline comparison of the Amended Complaint and the
15            Plagiarized Complaint); 201-1, ¶¶ 3-6 (Declaration of Sharan Nirmul
16            confirming that no counsel or investigators contacted the confidential
17            witnesses on behalf of Ghosh, Stewart, and Weisman). In addition to failing
18            to conduct any (let alone a reasonable) inquiry, see Federal Rule of Civil
19            Procedure 11 (“Rule 11”), Ghosh’s counsel likely cannot identify the
20            confidential witnesses in discovery if asked to do so. See Plumbers &
21            Pipefitters Local Union No. 630 Pension-Annuity Tr. Fund v. Arbitron, Inc.,
22            278 F.R.D. 335, 341 (S.D.N.Y. 2011) (“where a party has attempted to
23            satisfy the pleading requirements of the PSLRA ‘by ‘showcasing’ statements
24            from a limited number of confidential witnesses, it may not thereafter refuse
25            to disclose who they are . . . .’”). Ghosh’s reckless approach to this case and
26
     2
27          See Ghosh v. Snap Inc., No. 2:18-cv-09587-SVW-AGR, ECF No. 1 (C.D. Cal.
     filed Nov. 13, 2018) (the “Plagiarized Complaint”).
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                           5
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 11 of 26 Page ID
                                 #:4960


1             her lack of oversight of counsel undermines any claim she makes about her
2             adequacy. See Cavanaugh, 306 F.3d at 733 (“the court may consider
3             whether the plaintiff’s decision to select that lawyer casts doubt on his ability
4             to handle the responsibilities of lead plaintiff”); Erickson, 2017 U.S. Dist.
5             LEXIS 221050, at *10 (assessing adequacy based on ability to protect the
6             class).
7           Like Ghosh, two of the Stewart-Khussainov-Weisman Group’s members
8             (Stewart and Weisman) filed the Plagiarized Complaint and cannot meet
9             Rule 23’s adequacy requirement. See Cavanaugh, 306 F.3d at 733; Erickson,
10            2017 U.S. Dist. LEXIS 221050, at *10. Additionally, there are serious
11            questions     regarding     the    Stewart-Khussainov-Weisman           Group’s
12            cohesiveness considering that this is now its fourth iteration. The group
13            originally consisted of Stewart, Khussainov, Weisman, and Wu Chen Yueh
14            Chiao [ECF No. 21], before shrinking to just Stewart and Weisman [ECF
15            No. 192], then briefly joining Ghosh with Stewart and Weisman to file the
16            Plagiarized Complaint, and now remerges with Khussainov alongside
17            Stewart and Weisman [ECF No. 222]. The ever-shifting composition of the
18            group does not bode well for its ability to prosecute this case in a cohesive
19            manner going forward. See Erickson, 2017 U.S. Dist. LEXIS 221050, at
20            *10.3 Separately, Khussainov’s sworn certification [ECF No. 224-1] is
21            inaccurate and purports to report trading that is outside of the daily trading
22            range for Snap stock. See Supplemental Declaration of Sharan Nirmul in
23
     3
24          The Stewart-Khussainov-Weisman Group argues that the Court “should limit its
     consideration of potential Lead Plaintiffs to putative Class members who initially
25   sought appointment on the original motion deadline.” ECF No. 223 at 7; see also ECF
26   No. 215-1 at 9 (Gupta: requesting the court “grant[] priority to movants who timely
     moved originally”). The Court has implicitly rejected these requests in “allow[ing] 21
27   days—until January 31, 2019—for any party to move for appointment as Lead
     Plaintiff.” ECF No. 208 at 4.
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                   6
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 12 of 26 Page ID
                                 #:4961


1              Support of the Motion of the Snap Shareholder Group for Appointment as
2              Lead Plaintiff (“Nirmul Supp. Decl.”), Ex. A.         The court in Camp v.
3              Qualcomm Inc., recently rejected a movant for, inter alia, identical out-of-
4              range trading issues and concluded that such a movant could not meet Rule
5              23’s requirements. No. 18-cv-1208-AJB-BLM, 2019 WL 277360, at *3-4
6              (S.D. Cal. Jan. 22, 2019) (rejecting movant where certification included
7              stock purchased at a “price allegedly [] not within the daily low or high
8              trading prices”).
9          Given the adequacy and typicality issues plaguing the competing movants and/or
10   their inability to claim the largest financial interest, the Snap Shareholder Group
11   respectfully submits that it is the presumptive Lead Plaintiff and requests that the Court
12   grant its Motion in full.4
13   II.   ARGUMENT
14         Under the PSLRA’s lead plaintiff selection process, a movant is only entitled to
15   appointment if it asserts the largest financial interest in the litigation, satisfies the
16   adequacy and typicality requirements of Rule 23, and is not subject to unique defenses.
17   See Erickson, 2017 U.S. Dist. LEXIS 221050, at *10 (rejecting movant that “may have
18   the largest financial interest,” but “is subject to unique defenses”); Cavanaugh, 306
19
     4
20          If the Court were to determine that the Snap Shareholder Group is not the
     presumptively most adequate, the Snap Shareholder Group respectfully submits that—
21   given the unique circumstances of this case—the class would be best served by the
     appointment of the Snap Shareholder Group as Co-Lead Plaintiff and Kessler Topaz
22   as Co-Lead Counsel. As set forth in its Motion and in greater detail below, the Snap
23   Shareholder Group believes that the use of a co-lead structure would benefit the class
     by, among other things, minimizing the duplication of effort and expense already
24   incurred in this litigation and preventing the institutional knowledge accrued by
     Kessler Topaz from being wasted. See Pirelli Armstrong Tire Corp. Retiree Med.
25   Benefits Tr. v. LaBranche & Co., Inc., 229 F.R.D. 395, 420 (S.D.N.Y. 2004) (citing
26   “the Court’s acknowledged discretion in the lead plaintiff appointment process” and
     concluding that “a co-lead plaintiff structure is appropriate [and] will help to ensure
27   that adequate resources and experience are available to the prospective class in the
     prosecution of this action”).
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                     7
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 13 of 26 Page ID
                                 #:4962


1    F.3d at 732 (holding that a lead plaintiff must also “satisf[y] the typicality and adequacy
2    requirements [before] he is entitled to lead plaintiff status”). Accordingly, a movant’s
3    financial interest is only the starting point under the PSLRA’s analysis. See Erickson,
4    2017 U.S. Dist. LEXIS 221050, at *6 (“The PSLRA ‘does not permit courts simply to
5    ‘presume’ that the movant with ‘the largest financial interest in the relief sought by the
6    class’ satisfies the typicality and adequacy requirements”) (quoting Cendant, 264 F.3d
7    at 264). As such, a movant seeking appointment that is unable to meet Rule 23’s
8    adequacy and typicality requirements cannot be appointed regardless of its claimed
9    financial stake. See Erickson, 2017 U.S. Dist. LEXIS 221050, at *5-6 (“[i]f the
10   plaintiff with the greatest financial stake does not satisfy the Rule 23(a) criteria, the
11   court must repeat the inquiry, this time considering the plaintiff with the next-largest
12   financial stake, until it finds a plaintiff who is both willing to serve and satisfies the
13   requirements of Rule 23”) (quoting Cavanaugh, 306 F.3d at 729-32) (alteration in
14   original); Cendant, 264 F.3d at 267 (“If (for any reason) the court determines that the
15   movant with the largest losses cannot make a threshold showing of typicality or
16   adequacy, then the court should . . . disqualify that movant from serving as lead
17   plaintiff.”). The Snap Shareholder Group is the only movant that meets every element
18   for appointment under the PSLRA. See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii)(I), 78u-
19   4(a)(3)(B)(iii)(I); see also Erickson, 2017 U.S. Dist. LEXIS 221050, at *5-6.
20         1.     The Snap Shareholder Group Has Affirmatively Demonstrated Its
21                Adequacy and Commitment to Represent the Class
22         The Snap Shareholder Group is the only movant before the Court that has
23   established its adequacy by providing evidence of its ability to zealously and
24   effectively represent the class. See Erickson, 2017 U.S. Dist. LEXIS 221050, at *10.
25         Here, the Snap Shareholder Group’s Joint Declaration and conduct to date
26   affirmatively demonstrates its members’ commitment and ability to work as a cohesive
27   group to prosecute this litigation.     See ECF No. 219-4.        Specifically, the Joint
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        8
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 14 of 26 Page ID
                                 #:4963


1    Declaration reaffirms the Snap Shareholder Group’s willingness to fulfil its obligations
2    as a lead plaintiff, including overseeing counsel, participating in the discovery process,
3    maximizing the recovery for the entire class, and shepherding this litigation through
4    its conclusion. See id. The Snap Shareholder Group’s adequacy is conclusively
5    established under the PSLRA. See, e.g., Miami Police Relief & Pension Fund v.
6    Fusion-io, Inc., No. 13-CV-05368-LHK, 2014 WL 2604991, at *5 (N.D. Cal. June 10,
7    2014) (holding that joint declarations demonstrate a group’s adequacy); Sabbagh v.
8    Cell Therapeutics, Inc., Nos. C10-414MJP, et al., 2010 WL 3064427, at *6 (W.D.
9    Wash. Aug. 2, 2010) (“declarations address every concern raised by courts who have
10   questioned the ability of previously-unrelated group[s]” to represent the class).
11         Moreover, the Snap Shareholder Group is the only movant before the Court that
12   has affirmatively demonstrated that it is fully aware of the developments in this
13   litigation, is prepared to engage promptly in the discovery process, and has selected
14   counsel that is capable of resuming the prosecution of this litigation without
15   unnecessary delay or duplication of efforts and expenses. See ECF No. 219-4, ¶¶ 9-
16   11; 13-14; 18-20; see also Fusion-io, 2014 WL 2604991, at *5 (“The test for adequacy
17   asks whether . . . the class representative and his counsel will ‘prosecute the action
18   vigorously on behalf of the class.’”). The Snap Shareholder Group has acted to protect
19   the class by retaining Kessler Topaz—the Court-appointed Lead Counsel that has
20   already expended more than 20,000 attorney hours and hundreds of thousands of
21   dollars in out-of-pocket expenses to advance the class’s interest—for the purpose of
22   minimizing unnecessary delay, duplication, expense, and loss of the substantial
23   institutional knowledge developed through the prosecution of this litigation to date.5
24
     5
25         In addition to selecting Kessler Topaz, the Snap Shareholder Group intends to
     advance the interests of the class by seeking the appointment of Donald R. Allen and
26   Shawn B. Dandridge—two highly qualified and committed class members who
     previously sought appointment as proposed class representatives in this litigation and
27   who were deposed, produced documents, and responded to interrogatories—as class
28   representatives in connection with the filing of its motion for class certification. To
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                     9
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 15 of 26 Page ID
                                 #:4964


1    The Snap Shareholder Group has demonstrated that it “will fairly and adequately
2    represent the class as the case moves forward.” Erickson, 2017 U.S. Dist. LEXIS
3    221050, at *10; see also Xunlei, 2015 WL 5446935, at *3 (“[a] court should inquire
4    about the movant’s . . . willingness to vigorously represent the class’s claims to
5    determine if a preliminary showing of adequacy” has been made).
6           Finally, no “proof” exists to rebut the Snap Shareholder Group’s presumptive
7    status as the most adequate plaintiff under the PSLRA. See 15 U.S.C. § 78u-
8    4(a)(3)(B)(iii)(II) (requiring “proof” to rebut presumption); Cavanaugh, 306 F.3d at
9    741 (same). Accordingly, the Snap Shareholder Group is entitled to appointment as
10   Lead Plaintiff pursuant to the PSLRA.
11          2.     The Competing Movants Cannot Satisfy the PSLRA’s Requirements
12                 and Their Motions Should Be Denied
13                 A.     No Competing Movant Has Demonstrated Its Ability to
14                        Adequately Represent the Class
15          In stark contrast to evidence presented by the Snap Shareholder Group, none of
16   the competing movants has established their ability to effectively and efficiently
17   resume this case upon appointment. As a result, none of the competing movants can
18   satisfy Rule 23’s adequacy requirement and no competing movant is entitled to
19   appointment as Lead Plaintiff under the PSLRA. See Erickson, 2017 U.S. Dist. LEXIS
20   221050, at *10; Fusion-io, 2014 WL 2604991, at *5.
21          Here, no competing movant has articulated any plan for how the prosecution of
22   this case would be transitioned from Kessler Topaz to its proposed lead counsel in a
23   manner that minimizes duplication of efforts and expenses (ultimately borne by the
24   class). Indeed, none of the competing movants approached Kessler Topaz to develop
25   a plan for the orderly transition of this case prior to the filing of its lead plaintiff motion
26
27   this end, Allen and Dandridge participated in the Snap Shareholder Group’s two pre-
     motion conference calls. See ECF No. 219-4, ¶ 13.
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                               10
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 16 of 26 Page ID
                                 #:4965


1    and, despite the Snap Shareholder Group flagging this issue in its Motion, no movant
2    has subsequently approached the Snap Shareholder Group to meaningfully discuss how
3    this litigation could be prepared for trial without significant disruption.6 Failure to take
4    these obvious steps is inexplicable and demonstrates the absence of any real interest in
5    “prosecut[ing] the action vigorously on behalf of the class.” See Fusion-io, 2014 WL
6    2604991, at *5 (holding that willingness to “vigorously” represent the class is a part of
7    “[t]he test for adequacy”). The record before the Court precludes a finding of the
8    competing movants’ adequacy. In addition to this common deficiency, each competing
9    movant is subject to additional defects (discussed below) that prevents its appointment
10   as Lead Plaintiff.
11                B.      The Court Has Previously Found Gupta Atypical
12         The Court has already rejected Gupta. Erickson, 2017 U.S. Dist. LEXIS 221050,
13   at *10. As the Court is aware, “Gupta significantly increased his purchase of Snap
14   stock by purchasing 150,000 shares—out of his total 250,000 shares—after news
15   surfaced [on May 10, 2017] questioning the strength of the Company’s daily active
16   user growth”—demonstrating that “[m]ore than 60% of Gupta’s Snap stock was
17   purchased after the exact revelation of alleged fraud that Gupta pled in his own
18   complaint.” Id. at *7. Based on this record, the Court concluded that Gupta “is subject
19   to unique defenses” and that “[t]here is no reason to subject the class to these unique
20   defenses when a non-conflicted candidate for Lead Plaintiff is also before the Court.”
21   Id. at *10; see also id. at *8 (citing GAMCO Invs., Inc. v. Vivendi, S.A., 917 F. Supp.
22   2d 246, 261 (S.D.N.Y. 2013), and Faris v. Longtop Fin. Techs. Ltd., Nos. 11 Civ.
23   3658(SAS), et al., 2011 WL 4597553, at *8 (S.D.N.Y. Oct. 4, 2011)).
24
25   6
            The Stewart-Khussainov-Weisman Group purportedly instructed its counsel to
26   “prosecute this action in an efficient, cost-effective manner.” See ECF No. 224-2, ¶ 7.
     In an inauspicious beginning to the Stewart-Khussainov-Weisman Group’s leadership
27   of this action, their directive is seemingly being ignored as its counsel has made no
     overtures to Kessler Topaz about how to actually litigate this case efficiently.
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                  11
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 17 of 26 Page ID
                                 #:4966


1          Nothing has changed. The Court’s earlier findings are controlling and Gupta
2    remains an unsuitable representative. First, Erickson firmly establishes this Court’s
3    view on the inadequacy of movants who make significant purchases after corrective
4    disclosures. Thus, any citation by Gupta to out-of-circuit or non-controlling case law
5    is wholly irrelevant to the matter before this Court. Gupta has already made his
6    arguments.
7          Second, Gupta never moved for reconsideration of this Court’s ruling and is
8    barred under the law of the case doctrine from relitigating his adequacy given that the
9    facts surrounding Gupta’s transactions are identical to when Erickson was issued.
10   Indeed, “[u]nder the ‘law of the case’ doctrine, a court is ‘generally precluded from
11   reconsidering an issue that has already been decided by the same court.’” Kasdan,
12   2014 WL 6669354, at *3) (quoting United States v. Alexander, 106 F.3d 874, 876 (9th
13   Cir. 1997)). “The doctrine is intended to aid ‘the efficient operation of court affairs’
14   and ‘maintain consistency during the course of a single lawsuit.’” Id. Courts have
15   discretion to depart from the doctrine only if: “1) the first decision was clearly
16   erroneous; 2) an intervening change in the law has occurred; 3) the evidence on remand
17   is substantially different; 4) other changed circumstances exist; or 5) a manifest
18   injustice would otherwise result.”     Id.   Gupta has not articulated any basis for
19   concluding that the Court’s ruling was “clearly erroneous,” would be altered by new
20   evidence, or “an intervening change in the law has occurred.” Gupta’s disagreement
21   with the Court’s opinion is insufficient to compel a different result. See id.; cf. IBEW
22   Local 98 Pension Fund v. Best Buy Co., Inc., 326 F.R.D. 513, 528 (D. Minn. 2018)
23   (“[W]hen a court decides upon a rule of law, that decision should continue to govern
24   the same issues in subsequent stages in the same case.”) (alteration in original) (citing
25   Ariz. v. Cal., 460 U.S. 605, 618 (1983)); Goodman v. AssetMark, Inc., 53 F. Supp. 3d
26   583, 585-86 (E.D.N.Y. 2014) (“where litigants have once battled for the court’s
27   decision, they should neither be required, nor without good reason permitted, to battle
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        12
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 18 of 26 Page ID
                                 #:4967


1    for it again”).   Gupta remains an atypical representative and must (again) be
2    disqualified. See Erickson, 2017 U.S. Dist. LEXIS 221050, at *10.
3                 C.     New Mexico Is an Atypical “In-and-Out” Trader That Must
4                        Be Disqualified under Erickson
5          Erickson establishes this Court’s unwillingness to saddle the class with a lead
6    plaintiff movant with problematic trading who, in turn, would expose all investors to
7    the movant’s unique defenses. See id. Erickson’s reasoning applies with equal force
8    to New Mexico and requires its disqualification.
9          New Mexico is subject to unique defenses based on its status as an “in-and-out”
10   trader that completely divested its holdings in Snap stock weeks before the final
11   corrective disclosure in this case. See Doshi, 2017 WL 5178673, at *4; Constr.
12   Workers Pension Tr. Fund v. Navistar Int’l Corp., No. 13 C 2111, 2013 WL 3934243,
13   at *5 (N.D. Ill. July 30, 2013) (movant that sold shares after some but prior to the final
14   corrective disclosure is “unable to satisfy the Rule 23 requirements necessary for a lead
15   Plaintiff”). Moreover, the Snap Shareholder Group is not required to prove that this
16   defense will ultimately prevail and, instead, need only show that it “it is predictable”
17   that the unique defense might play a significant role at trial in order for the Court to
18   reject New Mexico as inadequate. Hanon, 976 F.2d at 509; see also Erickson, 2017
19   U.S. Dist. LEXIS 221050, at *10.
20         New Mexico properly recognizes that the Class Period ends on August 10, 2017,
21   following Snap’s announcement that growth in key user metrics had been stagnant—
22   resulting in a 14% decline in Snap’s stock price between August 10, 2017, and August
23   11, 2017. See ECF 216 at 5-6. However, New Mexico sold all of its Snap holdings
24   by July 28, 2017—weeks before the final corrective disclosure. See ECF Nos. 217-1
25   (New Mexico’s PSLRA certification); 217-2 (New Mexico’s loss chart). Accordingly,
26   New Mexico did not own a single share of Snap stock at the final corrective disclosure
27
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        13
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 19 of 26 Page ID
                                 #:4968


1    on August 10, 2017. See Amended Complaint, ¶ 278 (“This disclosure revealed the
2    relevant truth . . . .”); ECF No. 216 at 5-6.
3          New Mexico’s trading renders it an “in-and-out” trader that “cannot establish
4    loss causation” for all pled corrective disclosures in this case and, “at a minimum, [New
5    Mexico] is subject to unique defenses which may threaten to become the focus of the
6    litigation.” IMAX, 272 F.R.D. at 155.
7          Any effort by New Mexico to salvage its motion by arguing that its sales were
8    made after some (but not every) partial corrective should be rejected. The court’s
9    analysis in Doshi is instructive. In Doshi, the court disqualified an institutional
10   investor, on the basis that it was subject to unique defenses, where the investor sold all
11   of its shares after some corrective disclosures but completely exited its position prior
12   to the final corrective event. See 2017 WL 5178673, at *4. As explained by Doshi, a
13   movant selling all shares before the end of the class period (even if the sales came after
14   earlier corrective disclosures) “would be subject to a standing defense and would have
15   no incentive to pursue the claims based on that subsequent disclosure.”                Id.
16   Accordingly, movants with New Mexico’s trading are “not an appropriate lead
17   plaintiff.” See id. The Navistar court reached a similar conclusion and found that a
18   lead plaintiff movant who sold all shares after one corrective disclosure but before the
19   end of the class period “would be unable to satisfy the Rule 23 requirements necessary
20   for a lead Plaintiff.” 2013 WL 3934243, at *5 (“It is undisputed that after the [first
21   disclosure], and before the [end of the class period], [movant] sold all of its Navistar
22   stock”). Navistar’s unambiguous holding is based on the court’s conclusion that “in-
23   and-out” traders like New Mexico will “face a unique defense unlike most other
24   Plaintiffs [and] may face a motion to dismiss based on a lack of standing since [New
25   Mexico] suffered no injury relating to the” final corrective disclosure in this case. 2013
26   WL 3934243, at *5; see also FalconStor, 277 F.R.D. at 240 (“[I]f the district court
27   later finds that the [series of partial corrective disclosures] does not constitute a
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        14
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 20 of 26 Page ID
                                 #:4969


1    disclosure of fraud, none of [New Mexico’s] losses would qualify as proximately
2    linked to the alleged fraud in this case.”).
3          Unlike the Snap Investor Group’s members, several of whom held shares
4    through the end of the Class Period and across all corrective disclosures, New
5    Mexico’s appointment as the sole lead plaintiff exposes the class to the risk that it may
6    be later disqualified and the Court would be required to appoint a third lead plaintiff.
7    See IMAX, 272 F.R.D. at 155 (denying class certification, rejecting proposed class
8    representative, and reopening lead plaintiff selection process where proposed class
9    representative did not hold shares at the end of the class period); FalconStor, 277
10   F.R.D. at 240 (“the Court is concerned that if the [movant], as lead plaintiff, is unable
11   to prove loss causation and is found to lack standing, the entire case could be
12   dismissed”); In re Compuware Sec. Litig., 386 F. Supp. 2d 913, 920 (E.D. Mich. 2005)
13   (granting summary judgment for defendants where the lead plaintiff sold its securities
14   prior to the date the alleged fraud was found to have been revealed to the public).
15         New Mexico’s trading deficiencies are particularly acute given the late stage of
16   this litigation and the fact that class certification briefing will resume immediately after
17   the partial stay is lifted. New Mexico’s motion as the sole lead plaintiff creates an
18   unacceptable (and unnecessary) level of risk to the class. New Mexico’s motion should
19   be denied. See Erickson, 2017 U.S. Dist. LEXIS 221050, at *10; Doshi, 2017 WL
20   5178673, at *4; Navistar, 2013 WL 3934243, at *5; see also In re Flag Telecom
21   Holdings, Ltd. Sec. Litig., 574 F.3d 29, 41 (2d Cir. 2009) (reversing class certification
22   involving representatives who were “in-and-out” traders).7
23
     7
24          Given these risks, the Snap Shareholder Group should, at a minimum, be
     appointed as Co-Lead Plaintiff given that members of the group held stock through the
25   final corrective disclosure. See, e.g., Lusk v. Life Time Fitness, Inc., No. 15-1911
26   JRT/JJK, 2015 WL 9858177, at *2 (D. Minn. July 10, 2015) (appointing co-lead
     plaintiffs where doing so “would best protect the [class’s] interests” given the one
27   movant’s “possible conflict of interest defense which may well become manifest at the
     class certification stage of this litigation”).
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                 15
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 21 of 26 Page ID
                                 #:4970


1                 D.    The Remaining Movants Do Not Assert a Greater Financial
2                       Interest than the Snap Shareholder Group
3          In addition to failing to demonstrate their ability to adequately represent the
4    class, see supra at Section II.2.A, the remaining movants should be rejected because
5    they do not assert a larger financial interest than the Snap Shareholder Group:
6                      MOVANT                                    LOSSES
7              Snap Shareholder Group                  $486,597 (ECF No. 219 at 11)
8                       Ghosh                         $344,978 (ECF No. 209-1 at 6)
9      Stewart-Khussainov-Weisman Group              $339,994 (ECF No. 223 at 10-11)
10        Sprung (see Sprung Withdrawal)              $329,827 (ECF No. 213-2 at 4)
11     Sayage (see Sayage Non-Opposition)               $59,000 (ECF No. 211 at 5)
12   This, without more, is sufficient to deny the remaining movants’ motions under the
13   PSLRA’s “straightforward” lead plaintiff selection process. See Cavanaugh, 306 F.3d
14   at 732.
15                E.    The Remaining Movants Also Cannot Meet Rule 23’s
16                      Requirements
17                           i.      Ghosh Has Failed to Adequately Oversee Counsel
18         Ghosh’s conduct to date has shown that she is unable (or unwilling) to oversee
19   counsel and adequately represent the class. See id. at 733 (selection of proposed
20   counsel can be a factor in assessing movant’s adequacy). On November 13, 2018,
21   seeking to seize control of this case from the Court-appointed Lead Plaintiff, Ghosh
22   (with Stewart and Weisman) filed the Plagiarized Complaint which copied—virtually
23   word-for-word—all of the substantive allegations asserted in the Amended Complaint
24   including confidential witness testimony that was provided only to Lead Counsel. See
25   ECF Nos. 201-2 (redline comparison of the Amended Complaint and the Plagiarized
26   Complaint); 201-1, ¶¶ 3-6 (Declaration of Sharan Nirmul confirming that the
27   confidential witnesses were not contacted by counsel or investigators representing
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        16
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 22 of 26 Page ID
                                 #:4971


1    Ghosh). Such conduct, undermines Ghosh’s claim that “she filed the [Plagiarized
2    Complaint] to protect her and the interests of the [c]lass” and that “[t]hese actions
3    further establish that Ghosh will prosecute the Action vigorously on behalf of the
4    [c]lass.” ECF 209-1 at 9.
5          Moreover, Ghosh’s willingness to lend her name to the Plagiarized Complaint
6    despite the fact that her counsel failed to conduct any inquiry into the veracity of the
7    statements pertaining to the two confidential witnesses is troubling. In addition to
8    potentially running afoul of Rule 11,8 it is unclear how Ghosh’s counsel will be able to
9    “prosecute the Action vigorously” when it likely does not even know the names of the
10   confidential witnesses it quotes and may not be able to meet its discovery disclosure
11   obligations. See, e.g., Arbitron, 278 F.R.D. at 341 (“where a party has attempted to
12   satisfy the pleading requirements of the PSLRA ‘by ‘showcasing’ statements from a
13   limited number of confidential witnesses, it may not thereafter refuse to disclose who
14   they are’”). Indeed, Ghosh’s renewed selection of counsel after this conduct was
15   questioned by the Court-appointed Lead Plaintiff, see ECF No. 201 at 16-17, “casts
16   doubt on h[er] ability to handle the responsibilities of lead plaintiff” and adequately
17   represent the class. Cavanaugh, 306 F.3d at 733 (authorizing courts to “consider
18   whether the plaintiff’s decision to select [a particular] lawyer” undermines the
19   movant’s adequacy).
20         Accordingly, Ghosh is inadequate to represent the class and should be rejected.
21
22   8
            Despite the fact that Ghosh’s counsel did not contact the confidential witnesses
23   to confirm their testimony, the Plagiarized Complaint expressly states that the
     allegations contained therein are “based upon, among other things, the ongoing
24   independent investigation of their counsel [which] includes, among other things, a
     review and analysis of . . . interviews with former Snap employees.” Plagiarized
25   Complaint at 1. This inconsistency calls into question whether the Plagiarized
26   Complaint complied with the Federal Rules of Civil Procedure. See Rule 11 (“an
     attorney . . . certifies that to the best of the person’s knowledge, information, and belief,
27   formed after an inquiry reasonable . . . the factual contentions have evidentiary
     support”).
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                                        17
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 23 of 26 Page ID
                                 #:4972


1                            ii.      The Stewart-Khussainov-Weisman Group Is Not
2                                     Cohesive, Cannot Adequately Oversee Counsel,
3                                     and Has Submitted an Inaccurate Certification
4          The Stewart-Khussainov-Weisman Group’s commitment and ability to work
5    together to represent the class is belied by the fact that the composition of the group
6    has changed three times since its first lead plaintiff motion was filed in July 2017.
7    Indeed, the group originally consisted of four members: Stewart, Khussainov,
8    Weisman, and Chiao. See ECF No. 21. When Stewart and Weisman sought to reopen
9    the lead plaintiff process in December 2018, Khussainov and Chiao went missing and
10   a brief partnership began between Stewart, Weisman, and Ghosh to file the Plagiarized
11   Complaint. The partnership dissolved quickly, see ECF No. 192, and Stewart and
12   Weisman are rejoined by Khussainov (who has reappeared after his more than year-
13   long absence) and are now competing with Ghosh. See ECF No. 222. This lack of
14   cohesion and consistency negates Stewart-Khussainov-Weisman Group’s purported
15   operation as a “coordinated group.” See ECF No. 224-2, ¶ 5; see also Fusion-io, 2014
16   WL 2604991, at *5 (noting that groups are appointed as lead plaintiff under the PSLRA
17   “when they have shown their ability to manage the litigation effectively in the interests
18   of the class without undue influence of counsel.”).
19         Additionally, the Stewart-Khussainov-Weisman Group inexplicably claims that
20   it has “repeatedly demonstrated [its] commitment to prosecuting the Action on behalf
21   of the[] class” by filing the Plagiarized Complaint. ECF No. 223 at 2. Indeed, the
22   Stewart-Khussainov-Weisman Group’s willingness to allow its counsel to file a
23   complaint that fails to satisfy the basic level of inquiry required under Rule 11
24   completely undercuts its claims to be acting “to protect the interests of the class,” see
25   id., and “casts doubt on [its] ability to handle the responsibilities of lead plaintiff.”
26   Cavanaugh, 306 F.3d at 733; see also supra at Section II.2.E.i.
27
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        18
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 24 of 26 Page ID
                                 #:4973


1          Lastly, Khussainov’s sworn certification [ECF No. 224-1] is facially inaccurate
2    given that his purported purchase of 7,500 shares at $29.10 per share on March 8, 2017,
3    is outside of the daily trading price range for Snap stock. As illustrated in the
4    accompanying chart, Snap’s stock traded between $21.31 and $23.43 on March 8, 2017
5    (including pre- and post-market trading). See Nirmul Supp. Decl., Ex. A. Accordingly,
6    Khussainov’s transactions purportedly occurred at prices that are nearly 25% greater
7    than the high price of the day. As explained by the court in Qualcomm, such errors
8    “underscore the reliability of [the movant’s] representations” and dictate that the
9    movant “does not meet the final requirements to be appointed lead plaintiff under Rule
10   23.” 2019 WL 277360, at *3-4 (rejecting movant where certification included stock
11   purchased at a “price allegedly [] not within the daily low or high trading prices”). This
12   error is particularly egregious given that DiBiase, the Court-appointed Lead Plaintiff,
13   flagged this exact issue more than a year and a half ago during the initial lead plaintiff
14   briefing. See ECF No. 32 at 13; Qualcomm, 2019 WL 277360, at *3-4; In re Safeguard
15   Scis., 216 F.R.D. 577, 582. 582 n.4 (E.D. Pa. 2003) (rejecting class representative
16   where, inter alia, errors in his certification presented “serious concerns with
17   credibility” that gave rise to a “potential and likely adverse effect on the putative class’
18   interests”). This collection of issues dictates that the Stewart-Khussainov-Weisman
19   Group’s motion be denied.
20         3.     In the Alternative, the Court Should Appoint the Snap Shareholder
21                Group as Co-Lead Plaintiff and Kessler Topaz as Co-Lead Counsel
22         If the Court ultimately determines that another movants is entitled to
23   appointment as Lead Plaintiff (they are not), the Snap Shareholder Group respectfully
24   requests that the Court exercise its statutory discretion and appoint the Snap
25   Shareholder Group as Co-Lead Plaintiff and appoint Kessler Topaz as Co-Lead
26   Counsel in order to protect the interests of the class.
27
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        19
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 25 of 26 Page ID
                                 #:4974


1             As outlined in the Snap Shareholder Group’s Motion, the use of a Co-Lead
2    structure would be appropriate given the unique circumstances of the case and the fact
3    that the continued involvement of Kessler Topaz would prevent the loss of significant
4    knowledge the firm has developed throughout the litigation as Court-appointed Lead
5    Counsel and minimize the needless duplication of the substantial effort and expenses
6    incurred to date (more than 20,000 attorney hours). Indeed, no competing movant has
7    articulated a plan for quickly and effectively resuming the prosecution of this litigation,
8    and the adoption of a co-lead structure is essential to protecting the class’s interests.
9    See Pirelli, 229 F.R.D. at 419 (concluding that under the circumstances “the interests
10   of a proposed class will be served best by the appointment of co-lead plaintiffs or
11   multiple lead plaintiffs who did not move initially as a group”); Lusk, 2015 WL
12   9858177, at *2 (noting the court’s “interest in managing and maintaining the orderly
13   progression of the case” and appointing co-lead plaintiffs where doing so “would best
14   protect the [class’s] interests”); In re Lucent Techs., Inc. Sec. Litig., 221 F. Supp. 2d
15   472, 488 (D.N.J. 2001) (pairing the existing lead plaintiff with a new movant asserting
16   the largest financial interest when subsequently-filed securities class actions were
17   consolidated with the existing class action).
18            Accordingly, should the Court determine that another movant satisfies the
19   PSLRA’s requirements, the appointment of the Snap Shareholder Group as Co-Lead
20   Plaintiff and Kessler Topaz as Co-Lead Counsel would be in the best interests of the
21   class.
22   III.     CONCLUSION
23            For the reasons set forth above and in its Motion, the Snap Shareholder Group
24   respectfully requests that the Court grant its Motion in its entirety and deny the
25   competing motions.
26   DATED: February 11, 2019                Respectfully submitted,
27                                    KESSLER TOPAZ
                                      MELTZER & CHECK, LLP
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                        20
Case 2:17-cv-03679-SVW-AGR Document 241 Filed 02/11/19 Page 26 of 26 Page ID
                                 #:4975


1
                                       /s/ Jennifer L. Joost
2                                      JENNIFER L. JOOST (Bar No. 296164)
                                       jjoost@ktmc.com
3                                      STACEY M. KAPLAN (Bar No. 241989)
                                       skaplan@ktmc.com
4                                      One Sansome Street, Suite 1850
                                       San Francisco, CA 94104
5                                      Telephone: (415) 400-3000
                                       Facsimile: (415) 400-3001
6
                                       – and –
7
                                       SHARAN NIRMUL (Pro Hac Vice)
8                                      snirmul@ktmc.com
                                       NAUMON A. AMJED (Pro Hac Vice)
9                                      namjed@ktmc.com
                                       RYAN T. DEGNAN (Pro Hac Vice)
10                                     rdegnan@ktmc.com
                                       ETHAN J. BARLIEB (Pro Hac Vice)
11                                     ebarlieb@ktmc.com
                                       NATHAN A. HASIUK (Pro Hac Vice)
12                                     nhasiuk@ktmc.com
                                       JONATHAN F. NEUMANN (Pro Hac Vice)
13                                     jneumann@ktmc.com
                                       280 King of Prussia Road
14                                     Radnor, PA 19087
                                       Telephone: (610) 667-7706
15                                     Facsimile: (610)-667-7056
16                                     Lead Counsel for the Putative Class and
                                       Attorneys for Lead Plaintiff Movants
17                                     the Snap Shareholder Group
18                                     THE SCHALL LAW FIRM
                                       BRIAN SCHALL (Bar No. 290685)
19                                     brian@schallfirm.com
                                       1880 Century Park East, Suite 404
20                                     Los Angeles, CA 90067
                                       Telephone: (310) 301-3335
21                                     Facsimile: (310) 388-0192
22                                     Additional Counsel for the
                                       Snap Shareholder Group
23
                                       ROSMAN & GERMAIN LLP
24                                     DANIEL L. GERMAIN (Bar No. 143334)
                                       germain@lalawyer.com
25                                     16311 Ventura Boulevard, Suite 1200
                                       Encino, CA 91436
26                                     Telephone: (818) 788-0877
                                       Facsimile: (818) 788-0885
27
                                      Liaison Counsel for the Putative Class
28
     SNAP SHAREHOLDER GROUP’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     FURTHER SUPPORT OF ITS MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
     OPPOSITION TO COMPETING MOTIONS
     CASE NO.: 2:17-CV-03679-SVW-AGR                                         21
